Citation Nr: 1446196	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from May 1981 to September 1984.  The Veteran died in November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 decision from the VA Pension Management Center located at the regional office (RO) in St. Paul, Minnesota.  Original jurisdiction over the claims file has remained with the RO in St. Paul, Minnesota.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In April 2014, the Board remanded the issue on appeal to obtain private treatment records, service treatment records, a copy of the appellant's marriage certificate, and a copy of the Veteran's death certificate.  An April 2014 development letter from the Appeals Management Center was sent to the appellant at an Oregon address; however, the most recent correspondence received from the appellant (dated in March 2013) lists a Washington state address.  The Board finds that the appellant's address should be updated and the appellant should be given another chance to provide an authorization for release of private medical records and copies of the marriage and death certificates.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the appellant's correct mailing address and update VA systems as appropriate.  The AOJ should send copies of all correspondence since the April 2014 Board remand to the appellant's correct (updated or latest) mailing address.

2.  The AOJ should contact the appellant and ask her to provide a copy of the marriage certificate reflecting marriage to the Veteran.  All reasonable attempts should be made to obtain this record.

3.  The AOJ should obtain the appropriate authorization from the appellant and then contact the appropriate records custodian from the State of Washington to obtain the Veteran's death certificate and associate it with the record.  All reasonable attempts should be made to obtain this record.  

4.  The AOJ should obtain, and associate with the record, private treatment records from Mid Valley Hospital dated April 1987 related to treatment of the Veteran.  If necessary, the appellant should be asked to submit additional authorizations so the AOJ can request these private treatment records.  All reasonable attempts should be made to obtain these records.

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



